Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 1 of 7 PageID: 17



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
______________________________
DANIEL BERNARD,                :
                               :
          Plaintiff,           :    Civ. No. 21-7082 (RMB)(AMD)
                               :
     v.                        :
                               :
ROBERT CHETIRKIN, et al.,      :    OPINION
                               :
          Defendants.          :
______________________________:

BUMB, District Judge

  I.     INTRODUCTION

       Plaintiff, Daniel Bernard (“Plaintiff” or “Bernard”), is a

state prisoner currently incarcerated at the Southern State

Correctional Facility (“SSCF”) in Delmont, New Jersey. He is

proceeding pro se with a civil rights complaint filed pursuant

to 42 U.S.C. § 1983. (See Compl., Dkt. No. 1.) Plaintiff’s

application to proceed in forma pauperis (“IFP”) (see IFP Appl.,

Dkt. No. 1-1) is granted.

       At this time, this Court must screen the allegations of

Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A to determine whether they are frivolous or malicious, fail

to state a claim upon which relief may be granted, or whether

the allegations seek monetary relief from a defendant who is

immune from suit. For the following reasons, Plaintiff’s
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 2 of 7 PageID: 18



complaint is dismissed without prejudice for failure to state a

claim upon which relief may be granted.

  II.   LEGAL STANDARD

     Under the Prison Litigation Reform Act, Pub.L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B), seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

     “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l));

Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008)

(discussing 28 U.S.C. § 1915A(b)). That standard is set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp.

                                     2
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 3 of 7 PageID: 19



v. Twombly, 550 U.S. 544 (2007), as explicated by the United

States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint

must allege ‘sufficient factual matter’ to show that the claim

is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers

‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

     Pro se pleadings, as always, will be liberally construed.

See Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted).

     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of constitutional rights. Section

1983 provides in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the

                                     3
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 4 of 7 PageID: 20



           District of Columbia, subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity, or other proper
           proceeding for redress, except that in any
           action brought against a judicial officer
           for an act or omission taken in such
           officer's judicial capacity, injunctive
           relief shall not be granted unless a
           declaratory decree was violated or
           declaratory relief was unavailable.

Thus, to state a claim for relief under § 1983, a plaintiff must

allege first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the

alleged deprivation was committed or caused by a person acting

under color of state law. See Harvey v. Plains Twp. Police

Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

  III. FACTUAL BACKGROUND

     The allegations of the complaint are construed as true for

purposes of this screening opinion. Plaintiff names four

defendants in his complaint: (1) Robert Chetirkin –

Administrator of the Central Reception and Assignment Facility

(“CRAF”); (2) Erin Nardelli – Administrator of SSCF; (3) Abu

Ahsan – CRAF Medical Administrator; and (4) Jeffrey Pomerantz –

Medical Administrator SSCF. Plaintiff alleges he was mistreated

while incarcerated at CRAF in 2020-21 and at SSCF in 2021

                                     4
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 5 of 7 PageID: 21



related to the COVID-19 pandemic. Plaintiff states at both

facilities he was put in isolation well before his COVID-19 test

results were acquired, and even after his negative test results

were returned. He claims this isolation constituted cruel and

unusual punishment. Plaintiff seeks monetary damages as relief.

  IV.   DISCUSSION

     The Eighth Amendment requires prison official to provide

humane conditions of confinement; prison officials must ensure

that inmates receive adequate food, clothing, shelter, and

medical care, and must “‘take reasonable measures to guarantee

the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825,

832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27

(1984)). A prisoner asserting a condition of confinement claim

must show that the alleged deprivation is “sufficiently serious”

and that he has been deprived of the “minimal civilized measure

of life's necessities.” Id. at 834 (citing Rhodes v. Chapman,

452 U.S. 337, 347 (1981)). These minimal civilized measures of

life's necessities include food, clothing, shelter, sanitation,

medical care and personal safety. See Betts v. New Castle Youth

Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010) (citations omitted).

The plaintiff must also allege that the prison official acted

with deliberate indifference to the prisoner's health or safety.

See Wilson v. Seiter, 501 U.S. 294, 298–99 (1991). Thus, “‘the

official must both be aware of facts from which the inference

                                     5
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 6 of 7 PageID: 22



could be drawn that a substantial harm exists, and he must also

draw that inference.’” Wilson v. Burks, 423 F. App’x 169, 173

(3d Cir. 2011) (quoting Farmer, 511 U.S. at 837). In analyzing

whether the conditions of confinement violate the Eighth

Amendment, a court examines the totality of the conditions at

the institution. See Nami v. Fauver, 82 F.3d 63, 67 (3d Cir.

1996). “Relevant considerations include the length of

confinement, the amount of time prisoners must spend in their

cells each day, sanitation, lighting, bedding, ventilation,

noise, education and rehabilitation programs, opportunities for

activities outside the cells, and the repair and functioning of

basic physical facilities such as plumbing, ventilation, and

showers.” Id. (citing Tillery v. Owens, 907 F.2d 418, 427 (3d

Cir. 1990)); see also Riley v. DeCarlo, 532 F. App’x 23, 26 (3d

Cir. 2013).

     Plaintiff’s complaint fails to state with any facial

plausibility that he has been subjected to an Eighth Amendment

violation. The complaint mentions he has been isolated but gives

no indication regarding the length of time he has been

“isolated,” nor does Plaintiff state precisely what this

isolation encompasses. He simply does it indicate how he has

been deprived the minimal civilized measure of life's

necessities. Accordingly, he fails to state an Eighth Amendment

claim such that the complaint is dismissed.

                                     6
Case 1:21-cv-07082-RMB-AMD Document 2 Filed 04/12/21 Page 7 of 7 PageID: 23



  V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s complaint is

dismissed without prejudice for failure to state a claim upon

which relief may be granted. Plaintiff shall have thirty (30)

days in which to file a proposed amended complaint that corrects

the deficiencies of his original complaint set forth herein

should he elect to do so. Such a proposed amended complaint will

also be subject to screening by this Court. An appropriate order

will be entered.


DATED:    April 12, 2021                 s/ Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     7
